DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 recites the limitation "the first configuration" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets this limitation to be the expanded configuration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin Jr. et al. U.S. Publication 2004/0186561 A1 in view of Dierking et al. U.S. Publication 2009/0204202 A1.
 
    PNG
    media_image1.png
    517
    348
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    739
    641
    media_image2.png
    Greyscale

Regarding Claim 1, McGuckin Jr. et al. discloses a medical device 10 for implantation into a body lumen (as seen in Figures 1-6), the medical device being movable between a delivery configuration and an expanded configuration, the medical device comprising: an anchor comprising an elongate ribbon 24 extending from a first end to a second end and a longitudinally However, McGuckin et al. does not expressly disclose wherein the medical device comprises at least one aperture for receiving a release wire therethrough, and wherein the medical device defines an outer perimeter, the anchor being restrained within the outer perimeter by the release wire in the delivery configuration, and the anchor extending outward radially from the outer perimeter in the expanded configuration. Dierking et al. teaches a medical device 20 in the same field of endeavor (abstract) comprising an elongate ribbon 50 comprising a barb 52 (paragraph [0032]) and having at least one aperture 31 for receiving a release wire 84 (paragraph [0026]), the anchor extending outward radially from an outer perimeter in the expanded configuration (as seen in paragraphs [0036-0038]), and the stent 20 being restrained within the outer perimeter by the release wire 84 in the delivery configuration (as seen in Figure 2 and [0036]) for the purpose of delivering the stent to a target site in a compressed configuration and subsequently expanding by removing the release wires (paragraphs [0004-0010]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGuckin’s stent to further include at least one aperture for receiving a release wire as taught by Dierking et al. for the purpose delivering the stent to a target site in a compressed configuration and subsequently expanding by removing the release wires.
Regarding Claims 2, 3, McGuckin et al. discloses the medical device 10 is composed of a laser-cut Nitinol (paragraphs [0074-0075] and [0090]) and delivered in a delivery catheter to maintain the device in a collapsed configuration and expanded inside a blood vessel (paragraphs However, McGuckin et al. does not expressly disclose wherein the medical device comprises a stent, wherein the stent is a cannula-cut stent. Dierking et al. teaches a medical device 20 in the same field of endeavor (abstract) comprising an elongate ribbon 50 comprising a barb 52 (paragraph [0032]), wherein the medical device is formed from a laser cut Nitinol tube forming a stent, wherein the stent is a cannula-cut stent (paragraphs [0003-0004], [0006-0007], [0016] and [0030]) for the purpose of having a medical device that may facilitate compression to a relatively small delivery profile and assume an expanded state upon removal from the delivery device (paragraphs [0005-0006] and [0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGuckin’s laser cut Nitinol medical device to comprise of a stent, a cannula-cut stent as taught by Dierking et al. for the purpose of having a medical device that may facilitate compression to a relatively small delivery profile and assume an expanded state upon removal from the delivery device.
Regarding Claim 4, McGuckin et al. discloses wherein the medical device comprises a tubular body defining a longitudinal axis “A” therethrough, the elongate ribbon being disposed substantially parallel to the longitudinal axis (as seen in the annotated Figure 3 and see Figure 2, longitudinal axis A).
Regarding Claim 6, McGuckin et al. discloses wherein the barb 28 terminates in a hook 29, 31 (paragraphs [0016], [0078], [0082]).
Regarding Claim 7, McGuckin et al. discloses wherein the barb 28 is disposed within the elongate ribbon 24 in the first configuration (as seen in Figures 5-7).
Regarding Claim 8, McGuckin et al. discloses wherein the barb 28 extends radially outward from the elongate ribbon 24 in the second configuration (as seen in the annotated Figure 3 and as seen in Figures 1-2).
Regarding Claims 11, 16, McGuckin et al. discloses wherein the stent comprises a plurality of struts, at least one anchor being formed within one of the plurality of struts (as seen in the annotated Figure 3 above).
Regarding Claims 12, 19 McGuckin et al. discloses wherein the medical device comprises a shape memory material (e.g. Nitinol, see paragraphs [0074-0075] and [0090]), the medical device being biased to adopt the second configuration (e.g. the expanded configuration, see paragraphs [0074] and [0090]).
Regarding Claim 13, McGuckin et al. discloses wherein the second end of the barb lacks a hook (as seen in the annotated Figure 3 above), the anchor being retractable during deployment (as seen in Figures 1-6).
Regarding Claim 14, McGuckin Jr. et al. discloses a medical device 10 for implantation into a body lumen (as seen in Figures 1-6), the medical device being movable between a delivery configuration and an expanded configuration, the medical device comprising: an anchor comprising an elongate ribbon 24 extending from a first end to a second end and a longitudinally expandable section defining at least one curve (as seen in Figures 1-3 and paragraph [0076]), the first end of the elongate ribbon 24 being connected to the longitudinally expandable section, the elongate ribbon 24 comprising a barb 28 formed therefrom (as seen in Figure 3 and paragraphs [0077] and [0082]). In addition, McGuckin et al. discloses the medical device 10 is composed of a laser-cut Nitinol (paragraphs [0074-0075] and [0090]) and delivered in a delivery catheter to maintain the device in a collapsed configuration and expanded inside a blood vessel (paragraphs However, McGuckin et al. does not expressly disclose wherein the medical device comprises a stent. Dierking et al. teaches a medical device 20 in the same field of endeavor (abstract) comprising an elongate ribbon 50 comprising a barb 52 (paragraph [0032]), wherein the medical device is formed from a laser cut Nitinol tube forming a stent, wherein the stent is a cannula-cut stent (paragraphs [0003-0004], [0006-0007], [0016] and [0030]) for the purpose of having a medical device that may facilitate compression to a relatively small delivery profile and assume an expanded state upon removal from the delivery device (paragraphs [0005-0006] and [0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGuckin’s laser cut Nitinol medical device to comprise of a stent, a cannula-cut stent as taught by Dierking et al. for the purpose of having a medical device that may facilitate compression to a relatively small delivery profile and assume an expanded state upon removal from the delivery device. However, McGuckin et al. does not expressly disclose wherein the medical device comprises at least one aperture for receiving a release wire therethrough, and wherein the medical device defines an outer perimeter, the anchor being restrained within the outer perimeter by the release wire in the delivery configuration, and the anchor extending outward radially from the outer perimeter in the expanded configuration. Dierking et al. teaches a medical device 20 in the same field of endeavor (abstract) comprising an elongate ribbon 50 comprising a barb 52 (paragraph [0032]) and having at least one aperture 31 for receiving a release wire 84 (paragraph [0026]), the anchor extending outward radially from an outer perimeter in the expanded configuration (as seen in paragraphs [0036-0038]), and the stent 20 being restrained within the outer perimeter by the release wire 84 in the delivery configuration (as seen in Figure 2 and [0036]) for the purpose of delivering the stent to a target 
Regarding Claim 15, McGuckin et al. discloses wherein the longitudinally expandable section defines at least one curve along a circumferential portion of the tubular body (as seen in Figures 1-6).
Regarding Claim 17, McGuckin et al. discloses wherein the second end of the barb 28 comprises a hook 29, 31 (paragraphs [0016], [0078], [0082]). The examiner interprets this limitation to be met since a reference frame has not been identified to establish which end is a “second end” only that a second end comprises a barb with a hook, therefore, depending on which side of the stent is being viewed, the top of the page can be the distally oriented end.
Regarding Claim 20, McGuckin Jr. et al. discloses a medical device 10 for implantation into a body lumen (as seen in Figures 1-6), the medical device being movable between a delivery configuration and an expanded configuration, the medical device comprising: an anchor comprising an elongate ribbon 24 extending from a first end to a second end and a longitudinally expandable section defining at least one curve (as seen in Figures 1-3 and paragraph [0076]), the first end of the elongate ribbon 24 being connected to the longitudinally expandable section, the elongate ribbon 24 comprising a barb 28 formed therefrom (as seen in Figure 3 and paragraphs [0077] and [0082]). In addition, McGuckin et al. discloses the medical device 10 is composed of a laser-cut Nitinol (paragraphs [0074-0075] and [0090]) and delivered in a delivery catheter to However, McGuckin et al. does not expressly disclose wherein the medical device comprises a stent graft. Dierking et al. teaches a medical device 20 in the same field of endeavor (abstract) comprising an elongate ribbon 50 comprising a barb 52 (paragraph [0032]), wherein the medical device is formed from a laser cut Nitinol tube forming a stent, wherein the stent further comprises a graft (paragraphs [0003-0004], [0006-0007], [0012], [0016] and [0030]) for the purpose of having a medical device that may facilitate compression to a relatively small delivery profile and assume an expanded state upon removal from the delivery device (paragraphs [0005-0006] and [0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGuckin’s laser cut Nitinol medical device to comprise of a stent graft as taught by Dierking et al. for the purpose of having a medical device that may facilitate compression to a relatively small delivery profile and assume an expanded state upon removal from the delivery device. However, McGuckin et al. does not expressly disclose wherein the medical device comprises at least one aperture for receiving a release wire therethrough, and wherein the medical device defines an outer perimeter, the anchor being restrained within the outer perimeter by the release wire in the delivery configuration, and the anchor extending outward radially from the outer perimeter in the expanded configuration. Dierking et al. teaches a medical device 20 in the same field of endeavor (abstract) comprising an elongate ribbon 50 comprising a barb 52 (paragraph [0032]) and having at least one aperture 31 for receiving a release wire 84 (paragraph [0026]), the anchor extending outward radially from an outer perimeter in the expanded configuration (as seen in paragraphs [0036-0038]), and the stent 20 being restrained within the outer perimeter by the release wire 84 in the delivery configuration .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin Jr. et al. in view of Dierking et al. as applied in the claim rejections above and further in view of Chuter et al. U.S. Publication 2009/0171438 A1.
Regarding Claim 5, McGuckin Jr. et al. does not expressly disclose wherein the anchor defines a first aperture therethrough for receiving the release wire proximate the first end, and defines a second aperture therethrough for receiving the release wire proximate the second end. Chuter et al. teaches a stent 20 in the same field of endeavor comprising a elongate ribbon 58 having a barb 60 and a first aperture 50a for receiving a release wire proximate a first end and a second aperture 30a for receiving a release wire proximate the second end (see Figure 6, the aperture is formed of multiple loops) for the purpose of having a deployment control mechanism that releasably retain and couple the proximal and distal ends of the stent to the delivery catheter (paragraph [0068]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGuckin’s stent to further include a first aperture proximate the first end and a second aperture proximate the second end of the stent as taught by Chuter et al. for the purpose of 
Claims 9-10 and 18 is/are rejected 35 U.S.C. 103 as being unpatentable over McGuckin Jr. et al. in view of Dierking et al. as applied in the claim rejections above and further in view of Weber et al. U.S. Publication 2012/0259405 A1.
Regarding Claims 9, 10, 18, McGuckin Jr. et al. does not expressly disclose wherein the anchor further comprises a radiopaque marker, wherein the radiopaque marker is disposed on the barb. Weber et al. teaches a medical device in the form of a stent in the same field of endeavor comprising a plurality of struts 16 having a barb 20 in the form of a hook (see Figure 3C), wherein the barb further includes a radiopaque marker 51 disposed on (in the hollow opening, 51) the barb 20 for the purpose of enabling the precise placement of the device (paragraphs [0007], [0040]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McGuckin’s barb to further include a radiopaque marker as taught by Weber et al. for the purpose of enabling the precise placement of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774